AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                                       1/7/2019
                                                                for the
                                                    Western District
                                                  __________ Districtofof
                                                                       Virginia
                                                                          __________

                  United States of America                         )
                             v.                                    )
                        Badawi Jaber                               )      Case No.    7:19-MJ-00003
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   October 6, 2018              in the county of              Roanoke                in the
     Western           District of             Virginia        , the defendant(s) violated:

            Code Section                                                     Offense Description
18 USC 922(g)(5)                                Prohibited Acts - Unlawful Possession of a Firearm




         This criminal complaint is based on these facts:
See Attached Affidavit




         ✔ Continued on the attached sheet.
         ’


                                                                                              Complainant’s signature
 Received by reliable electronic
                                                                                 Hunter Durham / Special Agent (DHS-HSI)
 means and attested to
                                                                                               Printed name and title
 telephonically
Sworn to before me and signed in my presence.
                  1/7/2019
Date:             01/04/2019                                                  Robert S. Ballou
                                                                                                 Judge’s signature

City and state:                         Roanoke, Virginia                        Hunter Durham / Special Agent (DHS/HSI)
                                                                                               Printed name and title


             Case 7:19-mj-00003-RSB Document 1 Filed 01/07/19 Page 1 of 7 Pageid#: 1
                     THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF VIRGINIA


IN THE MATTER OF A CRIMINAL
COMPLAINT AND ARREST
WARRANT FOR:
Badawi Jaber                                              7:19-MJ-00003
                                               CASE NO. _________________________




                       AFFIDAVIT IN SUPPORT OF AN APPLICATION
                FOR A CRIMINAL COMPLAINT AND ARREST WARRANT


I, Hunter Durham, being first duly sworn, depose and state the following:


                                         INTRODUCTION


1.     I make this affidavit in support of an application for a criminal complaint and arrest warrant
for Badawi Jaber, who is a citizen of the Kingdom of Jordan.


2.     I am a Special Agent with the U.S. Department of Homeland Security (DHS), Office of
Homeland Security Investigations (HSI), currently assigned to the Washington D.C. Field Office.
Prior to my career in federal law enforcement, I served as a member of the United States Military
for 10 years. I have been awarded academic degrees of Bachelor of Arts and Master of Arts
focusing in the field of Political Science. I have been employed as a Special Agent in federal law
enforcement since 2006. I have experience as the managing case agent for numerous and diverse
criminal investigative program areas including but not limited to conspiracies related to drug
smuggling and trafficking; federal firearms violations; national security violations; document and
identity fraud schemes; financial and money laundering operations; child exploitation and cyber-
crime; intellectual property rights crimes; document and identity fraud; fugitive investigations; and
criminal alien violations.




     Case 7:19-mj-00003-RSB Document 1 Filed 01/07/19 Page 2 of 7 Pageid#: 2
3.      As part of my duties, I have conducted firearms related investigations as the managing case
agent, which include the drafting and execution of arrest warrants related to gun offenses.


4.      The statements in this affidavit are based on my experience, training, professional research,
consultation with other law enforcement and background as a federal agent. I reviewed information
related to this investigation and have set forth only the facts I believe are necessary to establish
probable cause to believe that Badawi Jaber has committed violations of Title 18, United States
Code, Sections 922(g)(5), Prohibited Persons.

                                             CASE INITIATION


5.      During October 2018, the HSI Resident Agency in Roanoke received “lead” information
from the Roanoke City Police Department (RPD) and Immigration and Customs Enforcement (ICE)
Enforcement and Removal Operations (ERO) Officers in Roanoke, Virginia, who were involved in
the investigation of a firearms related incident. Your affiant was assigned to coordinate
investigative efforts related to the case.


6.      On or about October 6, 2018, Roanoke City Police Officers responded to an incident near
Melrose Avenue in Roanoke, Virginia. The RPD officers arrived on scene to discover that at least
two persons were engaged in a physical altercation. One of them possessed, brandished and
discharged a firearm. Badawi Jaber was taken into police custody during the RPD response and
immediate investigation.


7.      Following his arrest, Jaber was identified and interviewed by ICE ERO Officers at the
Roanoke City Jail because of his foreign citizenship and visitor’s status in the United States.


                                JABER’S IMMIGRATION STATUS


8.      Badawi Jaber is a Jordanian citizen who is unlawfully present in the United States. Your
affiant received summary information from the ICE ERO office in Salem, Virginia and reviewed
Jaber’s official alien registration file, which reveal the following:




     Case 7:19-mj-00003-RSB Document 1 Filed 01/07/19 Page 3 of 7 Pageid#: 3
     A. On October 26, 2015, JABER entered the United States and was admitted as a B-2, Non-
        immigrant visitor for pleasure with authorization to remain in the U.S. until April 25, 2016.
        JABER remained in the U.S. beyond April 25, 2016, without authorization from the
        Department of Homeland Security. None of the provisions of Jaber’s original visitor’s VISA
        authorized him to possess a firearm while he was lawfully present in the United States.


     B. On May 23, 2016, ICE ERO encountered JABER in Roanoke, VA, and lodged an I-247A,
        Immigration Detainer-Notice of Action against him. ICE ERO Washington issued JABER,
        I-862, Notice to Appear in US Immigration Court pursuant to section 237(a)(1)(B) of the
        INA, as a visa overstay. On June 20, 2016, Jaber posted an immigration bond and was
        released from custody of ICE ERO Washington DC and ordered to report before the US
        Immigration Court on June 18, 2019.


     C. Following the October 6, 2018 incident ICE ERO Roanoke once again encountered JABER
        in Roanoke, VA, and served him an I-200, Warrant for Arrest of Alien, and an I-286, Notice
        of Custody Determination.

                     OCTOBER 6, 2018 RPD ON-SCENE INVESTIGATION


9.      Your affiant reviewed RPD reports and spoke with officers summarizing their 911
emergency response to the October 6, 2018 incident. The following are summary facts from the
reporting:


     A. During daylight hours on the evening of October 6, 2018, Badawi Jaber and another man
        (Victim1) were encountered by RPD at a business on Melrose Avenue in Roanoke City.
        They both acknowledged having been engaged in an argument and physical altercation.


     B. Both parties stated that the incident was related to an ongoing argument relating to
        Victim1’s romantic inquiries about Jaber’s current girlfriend (Female1).


     C. Victim1 acknowledged the fight between the two and stated that Jaber possessed and
        pointed a firearm at him during the altercation, fired the gun at him and then dropped the
        gun when Jaber left the immediate area.


      Case 7:19-mj-00003-RSB Document 1 Filed 01/07/19 Page 4 of 7 Pageid#: 4
      D. Witness1 was a bystander and related information to RPD. Witness1 stated that Jaber and
         Victim1 engaged in a physical altercation and stated that Jaber possessed, pointed and
         discharged a firearm in Victim1’s direction.


      E. After Jaber fled the area, Witness1 secured the firearm and placed it aside for safety. He also
         identified the firearm for RPD officers when they arrived, which was placed into evidence.


      F. Several items were seized as evidence by RPD related to this event including but not limited
         to:
               a. A Ruger .380 LCP handgun (serial number: 377-91741) with an empty cartridge
                  located in the chamber.
               b. A six-round capacity Ruger .380 magazine containing three (3) Federal cartridges.


      G. RPD Officers transported Jaber to Roanoke Memorial Hospital for treatment of injuries
         suffered during the altercation. Jaber was treated and then charged with violations of the
         Criminal Code of the Commonwealth of Virginia relating to malicious wounding and
         discharge of a firearm in a public place.


                 FURTHER INVESTIGATION RELATING TO OCTOBER 6, 2018


10.      Your affiant has reviewed several 911 telephone calls from October 6, 2018, including those
placed by Victim1 in relation to the October 6, 2018 incident. The callers request law enforcement
assistance due to a fight or physical altercation at the location Jaber and Victim1 were discovered
by RPD Officers. Several of the callers stated they saw men fighting or heard a “gun shot,” which
caused them to phone the RPD.


11.      In November 2018, your affiant conducted a follow-up interview of Victim1, who
summarized the events leading up to and including October 6, 2018. Victim1 attempted to contact
Female1 in September of 2018 via Facebook Messenger. Victim1 was unaware that Female1 was
Jaber’s girlfriend. A disagreement began between Jaber and Victim1 and continued over several
weeks. On October 6, 2018 at approximately 6:00 pm, the two men encountered each other by



       Case 7:19-mj-00003-RSB Document 1 Filed 01/07/19 Page 5 of 7 Pageid#: 5
chance on Melrose Avenue and a verbal and physical altercation ensued. Jaber possessed,
brandished and discharged a firearm during the fight but dropped it as he fled the scene. Victim1
phoned Roanoke City 911 emergency services at the earliest opportunity for assistance.

12.    Your affiant viewed a video recording, which showed portions of the event. The video
generally corroborates Victim1’s and Witness1’s account about how the altercation began.

      A. Victim1 approaches Jaber’s passenger door and speaks to him. Jaber gets out of his vehicle
         passenger side door and aggressively approaches Victim1.

      B. During the initial event, Jaber is seen to have a black object in his right hand consistent with
         the size and shape of the firearm identified in this case.

      C. The two men have a conversation where Jaber waives his right hand back and forth. Jaber
         then hits and grabs Victim1 with his left hand. During the initial contact, Jaber holds his
         right hand back and away from Victim1.

      D. After several moments, the men are intermittently visible for the remainder of the video
         section during the event.

13.      Your affiant has reviewed numerous hours of jail calls placed by Jaber to Female1 and
others during October and November 2018. The jail calls are placed between Jaber, associates and
family members. Call conversations frequently include statements which reference the October 6,
2018 incident, evidence, defendant strategies and outcomes.


                                  RUGER .380 FIREARM INFORMATION

14.      In December 2018, your affiant requested and received a firearms nexus report from ATF
Special Agent Keith Teehan (nexus expert). Agent Teehan reported on Ruger Firearm model, LCP
.380 caliber pistol bearing serial number 377-91741 (Ruger 1741) and determined Ruger 1741 is a
firearm as defined in Title 18, United States Code, Section 921(a)(3) which was not manufactured
in the Commonwealth of Virginia.



15.      Based on the aforementioned factual information and summary below, your affiant
respectfully submits that there is probable cause to believe Badawi Jaber has violated Title 18 of the
United States Code, Section 922(g)(5).




       Case 7:19-mj-00003-RSB Document 1 Filed 01/07/19 Page 6 of 7 Pageid#: 6
16.     The U.S. District Court for the Western District of Virginia is the court of competent
jurisdiction authorized to examine this application, which applies to activities within the Western
District of Virginia.


                                                                Respectfully submitted,




                                                                ______________________________
                                                                Hunter R. Durham
                                                                Special Agent

Received by reliable electronic                                 Homeland Security Investigations
means and attested to                                           Roanoke, Virginia
telephonically

                                          7th
Subscribed and sworn to before me on the 4th day of January, 2019




       Robert S. Ballou
HONORABLE ROBERT S. BALLOU
UNITED STATES MAGISTRATE JUDGE




      Case 7:19-mj-00003-RSB Document 1 Filed 01/07/19 Page 7 of 7 Pageid#: 7
